DETAILED ACTION
Response to Amendment
This is in response to an amendment/response filed on 7/30/2021.
Claim 1 have been amended.
No new claims added.
Hereon, claims 1-12 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9,11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanamori et al, (Kanamori), (USNO.2014/0179164) in view of Jones et al, (Jones), (USNO.2013/0175973) .
As for claim 1, Kanamori discloses and shows in Figs.3-5 a charging cable, comprising: rectifier (via 28), a first connector element, and a second connector element (via CH VEH), wherein an alternating current supplied at the first connector element is convertible by the rectifier into a direct current deliverable at the second connector element, wherein the first connector element is connectable, at a first end, to the vehicle external energy source (ref’s charging station) and wherein the first connector element is detachably fastened, at a second end,  on the charging cable via an interface  (ref’s connecter plug) (Fig.3) of the charging cable (par.[0042-0043, 0051]).
Kanamori discloses all limitations, but differs from the claimed invention because he does not explicitly disclose first connector element is designed for connection to a vehicle-external energy source and the second connector element is designed for connection to a charging socket of a motor vehicle with an electrical traction energy accumulator.
Jones discloses and shows in Figs.1-2 first connector element (via 108 of donor) is designed for connection to a vehicle-external energy source and the second connector element is designed for connection to a charging socket of a motor vehicle (ref’s recipient vehicle) with an electrical traction energy accumulator (par.[0029]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of Kanamori by using a first connector element is designed for connection to a vehicle-external energy source and the second connector element is designed for connection to a charging socket of a motor vehicle with an electrical traction energy accumulator for advantages such as (par.[0005]), as taught by Jones.
As for claim 2, Kanamori in combination with Jones discloses first connector element has at least one resistor as a resistance code (via electrical wiring), wherein the rectifier is operable in dependence on the resistance value of the at least one resistor.
As for claim 3, Kanamori shows the interface is a coupling
As for claim 4, Kanamori shows the interface is arranged on the first connector element.
As for claim 5, Kanamori discloses and shows in Fig. 5 interface is arranged on a receptacle section of the charging cable, which accommodates a protective circuit (control circuit), is integrated into the charging cable, and is permanently connected to the second connector element (par.[0055]).
As for claim 6, Kanamori shows an interface is arranged on the second connector element
As for claim 7, Kanamori shows in Fig. 4 the rectifier is arranged in a housing of the second connector element.
As for claim 8, Kanamori shows in Fig. 4 at least one means for electrical disconnection and/or at least one electrical safety circuit are arranged in the housing of the second connector element.
As for claim 9, Kanamori shows the rectifier includes semiconductor components made of silicon carbide and/or gallium nitride (obvious material for rectifier).
As for claim 11, Kanamori discloses the charging cable includes at least one signal line, via which at least one item of charging information is transmittable between a charging unit attached to the first connector element and the rectifier, wherein the rectifier is operable in dependence on the charging information (par.[0049])
As for claim 12, Kanamori discloses the rectifier includes at least one current measuring means for measuring at least one current flowing through the charging cable and/or at least one voltage measuring means for measuring at least one voltage value of the alternating current and/or the direct current (par.[0061]).
  Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  at least one temperature sensor is arranged in each case on the first connector element and/or the second connector element, wherein the rectifier is operable in dependence on at least one temperature measured by the temperature sensors, in combination with the remaining limitations of independent claims 


Response to Arguments
Applicant's arguments filed 7/30/2021 have been fully considered but they are not persuasive. 
In response to applicants’ argument that
 

attachable to a power source or to the charge gun of the cable. Jones does not resolve the silence of Kanamori, as Jones likewise fails to teach the first connector element of the claimed invention.

The examiner respectfully disagree and submits,  
Kanamori in combination with Jones discloses and shows in Figs.3-5  at a first end, to the vehicle external energy source (ref’s charging station) and wherein the first connector element is detachably fastened, at a second end,  on the charging cable via an interface  (ref’s connecter plug) of the charging cable (par.[0042-0043, 0051])

Accordingly, the rejection is still proper and thus maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/ARUN C WILLIAMS/          Primary Examiner, Art Unit 2859